

115 HR 2375 IH: Friendly Airports for Mothers Act of 2017
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2375IN THE HOUSE OF REPRESENTATIVESMay 4, 2017Mr. Knight (for himself, Ms. Herrera Beutler, Mrs. Comstock, Mrs. Brooks of Indiana, Mrs. Bustos, Mr. Lipinski, and Mrs. Torres) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to provide for private lactation areas in the terminals of
			 large and medium hub airports, and for other purposes.
	
 1.Short titleThis Act may be cited as the Friendly Airports for Mothers Act of 2017. 2.Lactation areas in commercial service airports (a)Lactation area definedSection 47102 of title 49, United States Code, is amended—
 (1)by redesignating paragraphs (10) through (28) as paragraphs (11) through (29), respectively; and (2)by inserting after paragraph (9) the following:
					
 (10)lactation area means a room or other location in a commercial service airport that— (A)provides a location for members of the public to express breast milk that is shielded from view and free from intrusion from the public;
 (B)has a door that can be locked; (C)includes a place to sit, a table or other flat surface, and an electrical outlet;
 (D)is readily accessible to and usable by individuals with disabilities, including individuals who use wheelchairs; and
 (E)is not located in a restroom.. (b)Project grant written assurances for large and medium hub airports (1)In generalSection 47107(a) of such title is amended—
 (A)in paragraph (20) by striking and at the end; (B)in paragraph (21) by striking the period at the end and inserting ; and; and
 (C)by adding at the end the following:  (22)with respect to a large hub or medium hub airport, the airport owner or operator will maintain a lactation area at each passenger terminal building of the airport behind the airport security screening area..
 (2)ApplicabilityThe amendment made by paragraph (1)(C) shall apply to a project grant application submitted for a fiscal year beginning on or after the date that is 2 years after the date of enactment of this Act.
 (c)Terminal development costsSection 47119(a) of such title is amended by adding at the end the following:  (3)Lactation areasIn addition to the projects described in paragraph (1), the Secretary may approve a project for terminal development for the construction or installation of a lactation area at a commercial service airport.. 
			